Electronically Filed
                                                                Supreme Court
                                                                SCWC-30005
                                                                02-SEP-2011
                                                                09:40 AM



                               NO. SCWC-30005


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            CLAYTON GOMES, Petitioner/Plaintiff-Appellant


                                      vs.


           STATE OF HAWAI'I, DEPARTMENT OF PUBLIC SAFETY,

                   Respondent/Defendant-Appellee



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CIV. NO. 07-1-0223(3))


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on

July 25, 2011 by Petitioner/Plaintiff-Appellant Clayton Gomes is

hereby rejected.

            DATED:   Honolulu, Hawai'i, September 2, 2011.

                                       FOR THE COURT:


                                       /s/ Simeon R. Acoba, Jr. 


                                       Associate Justice


Anthony L. Ranken (Ranken &

Drewyer), for

petitioner/plaintiff­
appellant, on the application.




      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.